Citation Nr: 1452277	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for postoperative lumbar intervertebral disc syndrome.

2.  Entitlement to an initial compensable evaluation for a surgical scar of the lumbar area for the period prior to January 26, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an April 2013 rating decision, the agency of original jurisdiction (AOJ) increased the surgical scar evaluation to 10 percent, effective from January 26, 2013.  While the Veteran has been granted a rating increase during the pendency of this appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The AOJ also granted a separate evaluation for sciatic neuropathy of the left lower extremity associated with the service-connected lumbar spine disability in that decision.  In a May 2013 written submission, the Veteran expressed disagreement with the April 2013 rating decision.  This matter is addressed in the referral section below.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in December 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

The Veterans Benefits Management System (VBMS) contains additional documents pertinent to the present appeal, including private treatment records, statements from the Veteran and his representative, and documentation of ongoing claim development.  The Virtual VA electronic claims file contains additional VA treatment records and the radiology report from the January 2013 VA examination, both considered by the AOJ, as well as the Board hearing transcript.  On remand, the AOJ will have the opportunity to review the contents of both the electronic and paper files in relation to the claims on appeal.

In a May 2013 written submission, the Veteran expressed disagreement with the April 2013 rating decision and requested an informal telephone conference with the RO.  The RO sent the Veteran an August 2013 letter stating that his written disagreement to the rating decision was received; however, the nature of the disagreement as to the issue of the separate evaluation for the left lower extremity sciatic neuropathy is unclear from the record before the Board.  It also does not appear that any action was taken as to the telephone conference request.  Thus, referral to the AOJ for clarification of this matter is necessary.  In addition, the Veteran filed a claim of entitlement to service connection for depression in December 2013.  This claim is currently contained in VBMS and noted as pending before the AOJ.  Thus, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  First, the Veteran submitted additional VA and private treatment records following the Board hearing, as noted above.  In an August 2014 written statement thereafter, he requested that VA obtain his updated VA treatment records; this request was submitted with another written statement detailing the Veteran's current problems with his lumbar spine disability.  He has also submitted requests for VA to attempt to obtain his private treatment records following his post-hearing records submission.

Second, the Veteran had another lumbar spine surgery in October 2013.  The most recent VA examination was in January 2013.  The Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the Veteran filed a claim of service connection for depression, as noted above.  As a decision on that claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding and relevant VA treatment records, including records dated from December 2013 to the present.

It is noted that the Veteran submitted multiple private treatment record authorizations to the RO after submitting records to the Board in March 2014.  The AOJ should review the treatment records contained in the paper and electronic claims files and determine whether any further development is necessary in this regard.

2.  The AOJ should associate the Veteran's SSA records (currently in the paper claims file in CD format) with the Virtual VA or VBMS electronic claims file.

3.  After completing the above actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his postoperative lumbar intervertebral disc syndrome and surgical scar of the lumbar area.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.  It is noted that the Veteran had an additional lumbar spine surgery after the most recent VA examination.  See October 2013 Northside Hospital Operative Report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claim for TDIU.

5.  After completing the above actions and after adjudication of the Veteran's claim of service connection for depression, the case should be reviewed by the AOJ on the basis of additional evidence, including any evidence received since the April 2013 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


